Citation Nr: 1015976	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for shell 
fragment wound of the right shoulder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued the 20 percent 
evaluation for shell fragment wound of the right shoulder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 correspondence, the Veteran requested a 
Travel Board hearing at the RO.  On remand, the Veteran 
should be scheduled for a Travel Board hearing at the RO in 
St. Paul, Minnesota.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in St. 
Paul, Minnesota.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  

After the Veteran has been afforded an opportunity to appear 
at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


